Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 21st, 2022 has been entered.
 
This is a response to amendments filed November 21st, 2022. By the amendment claims 1-8 and 16-33 are pending with claims 1, 16, 20, and 27-28 being amended, and claims 29-33 being added. 
Information Disclosure Statement
The Information Disclosure Statement filed on November 21st, 2022 has been considered by the examiner. The applicant is advised that there are multiple documents of Non-Patent Literature in the file wrapper that were not cited on an IDS and therefore have not been considered. 



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the encoder (claim 30) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (US 20130126399), further in view of Becker et al. (US 8452445), hereafter Becker. 

With regards to claim 1, Wolff discloses a seed sorting system for sorting seeds (Abstract), the system comprising: a seed transfer station (transport device 1) configured to move seeds through the system, the seed transfer station including a conveyor (comprising rollers 11; Fig. 1) ; a seed feeder (singling device 2) configured to deliver the seeds to the conveyor of the seed transfer station from a seed loading station, an imaging assembly comprising an x-ray camera (x-ray source 6 with detector 61), configured to acquire x-ray images of the seeds on the conveyor as the seeds move through the system, and a sorting assembly (sorting device 7) configured to sort the seeds into separate bins based on the acquired x- ray images of the seeds (P0074). 
Wolff does not directly disclose the x-ray camera being configured to produce images at line scan rates to accommodate a speed and width at which the seeds are moved by the conveyor of the seed transfer station through the system. However, Wolff discloses that high throughput is the main advantage to their device (P0029). Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose an x-ray camera that could produce images at the desired rate, in order to ensure an accurate sort.
Wolff does not disclose the seed feeder defining multiple channels configured to align the seeds in a plurality of spaced apart rows for delivery to the conveyor, whereby the seeds are positioned on the conveyor by the seed feeder in spaced apart rows  
However, Becker discloses a seed feeder (sloped device 404) defining multiple channels (groove 406; could be more than one, Col. 16, L50) configured to align the seeds in a plurality of spaced apart rows (Col. 16, L50-52) for delivery to a conveyor (410). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the singling device disclosed by Wolff, with the sloped device disclosed by Becker to further reduce the overlap of the seeds on the conveyor (MPEP 2143.I.A).   

With regards to claim 7, Wolff and Becker disclose all the elements of claim 1 as outlined above. Wolf further discloses a controller (P0073), wherein the sorting assembly comprises at least one sorting module (sorting device 7), wherein the sorting module comprises one of a plurality of moveable vacuum nozzles and a plurality of air valves (objects are graded pneumatically P0074). Wolff does not disclose a plurality of sorting bins, the sorting module being operable by the controller to divert at least some of the seeds into at least one of the sorting bins before the seeds leave the seed transfer station, and wherein the seed transfer station is configured to direct seeds into a first sorting bin, the sorting module being operable to direct seeds into one of a second sorting bin and a third sorting bin. 
However, Becker discloses a plurality of sorting bins (656, 658) the sorting module being operable by the controller (evaluating device 654c) to divert at least some of the seeds into at least one of the sorting bins before the seeds leave the seed transfer station, and wherein the seed transfer station is configured to direct seeds into a first sorting bin, the sorting module being operable to direct seeds into one of a second sorting bin (Col. 21, L47-23). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the bins disclosed by Becker to the system disclosed by Wolff in order to keep the sorted seeds separate for further processing.
 Becker does not directly disclose a third sorting bin. However, this is considered a simple duplication of parts and is therefore rendered obvious to a person with ordinary skill in the art before the effective filing date of the invention if needed to separate the seeds into more than two fractions. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf and Becker as applied to claim 1 above, and further in view of Rodrigo et al. (US 5289921), hereafter Rodrigo.

With regards to claim 8, Wolff and Becker disclose all the elements of claim 1 as outlined above.  Wolff and Becker do not disclose a debris separator.  
However, Rodrigo discloses a debris separator (Abstract) comprising: a body (elutriation column A) having an inlet (port 4, best seen in Fig. 2), an upper outlet (ports 14 and 15), and a lower outlet (collector 16), and a pipe disposed in an interior space of the body (tube 2), the debris separator using mechanical and aerodynamic forces to divert seeds delivered through the inlet to the lower outlet (Col. 4, L62-66);  an air amplifier (vacuum device E) in fluid communication with the interior space of the body for separating debris from the seeds delivered through the inlet and diverting the debris to the upper outlet (Col 5, L1-4), such that no air or debris is directed to the lower outlet (Col 5, L4-9). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the debris separator disclosed by Rodrigo, to the system disclosed by Wolff and Becker in order to increase the efficiency of the system by not having to analyze the debris and reject it downstream as disclosed by Becker (Col. 20, L52-55). 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff and Becker as applied to claim 1 above, and further in view of Tin et al. (US 9157855), hereafter Tin.

With regards to claim 2, Wolff and Becker disclose all the elements of claim 1 as outlined above. Wolff further discloses a controller (P0073), configured to measure and analyze the x-ray images to classify the seeds wherein the controller is configured to control the sorting assembly to sort the seeds (P0074).  Wolff and Becker do not disclose wherein the controller is configured to sort the seeds based on the acquired x-ray images and configured to run, in real-time, a classification model that determines from the acquired x-ray images a probability value of each seed identifying each seed as belonging to a certain class. 
However, Tin discloses a controller (100; Fig. 2) is configured to run, in real-time, a classification model (140) that determines from the acquired x-ray images a probability value of each seed identifying each seed as belonging to a certain class (Col. 6, L42-47). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the classification model as disclosed by Tin with the apparatus disclosed by Wolff in order to have a more accurate sort. 

With regards to claim 3, Wolf and Becker disclose all the elements of claim 1 as outlined above Wolff further discloses a controller configured to measure and analyze the x-ray images to classify the seeds (P0073). Wolff and Becker do not disclose wherein the controller is configured to run, in real-time, a classification model that determines from the acquired x-ray images a probability value of each seed identifying each seed as belonging to a certain class. 
However, Tin discloses a controller (100; Fig. 2) is configured to run, in real-time, a classification model (140) that determines from the acquired x-ray images a probability value of each seed identifying each seed as belonging to a certain class (Col. 6, L42-47). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the classification model as disclosed by Tin with the apparatus disclosed by Wolff in order to achieve a more accurate sort. 

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff and Becker as applied to claim 1 above, and further in view of Loeffler et al. (US 10697909), hereafter Loeffler.

With regards to claim 4, Wolff and Becker disclose all the elements of claim 1 as outlined above. Wolff and Becker do not disclose wherein the x-ray camera uses low energy x-ray photons in a range of 5 to 50 keV. 
However, Loeffler discloses the use of low energy photons in the range of .5 keV to 30 keV (Col. 5, L8-9). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to use the low energy photons disclosed by Loeffler in the x-ray camera disclosed by Wolff to reduce the cost of the device and reduce the risk of injury to the operator. Additionally, it would have been obvious to adjust the energy of photons used based on the material being sorted. 

With regards to claim 6, Wolff, Becker and Loeffler disclose all the elements of claim 4 as outlined above. Wolf and Becker do not disclose an x-ray tube configured to emit the low energy x-ray photons; and a filter disposed between the x-ray camera and the x-ray tube.
However, Loeffler discloses an x-ray tube configured to emit the low energy x-ray photons (Col. 5, L8-9; x-ray source 102); and a filter (collimation unit 106) disposed between the x-ray camera and the x-ray tube. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a filter disclosed by Loeffler in order to reduce noise and increase the clarity of the x-ray images.  

Claims 5 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff and Becker as applied to claim 1 above, and further in view of Langeveld, et al. (US 10345479), hereafter Langeveld.

With regards to claim 5, Wolf and Becker disclose all the elements of claim 1 as outlined above. Wolff further discloses wherein the conveyor comprises a belt configured (Fig. 1). Wolff and Becker do not disclose wherein the x-ray camera comprises a scintillator and wherein a spacing between the scintillator and the belt is between 0.4 mm (0.01 inches) to 10 mm (0.4 inches).
However, Langeveld discloses disclose wherein the x-ray camera comprises a scintillator (Col. 12, L26-27) and discusses how to choose the appropriate distance from the object being scanned (Col. 7, L35-39. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have a scintillator be spaced at a certain distance from the belt in order to achieve a desired image clarity. 

With regards to claim 16, Wolff and Becker disclose all the elements of claim 1 as outlined above. Wolff and Becker do not disclose the specifics of the x-ray camera. 
However, Langeveld discloses an x-ray source (102) configured to emit x-ray photons to produce the images; wherein the conveyor (108) is disposed between the x-ray source and the x-ray camera (detector array 104); optical sensor components a fiber optic (510) mounted on the optical sensor components and extending from the optical sensor components the fiber optic being housed within the (Fig. 5); and a fiber-optic-scintillator (508, 512) mounted on the fiber optic. It is considered to be obvious to a person with ordinary skill in the art to combine known components (MPEP 2143.I.A). Therefore, it would have been obvious to a person with ordinary skill in the art to use the x-ray camera disclosed by Langeveld in the system disclosed by Wolff in order to increase the x-ray image resolution. Langeveld does not directly disclose that the extra camera includes a housing. However, the examiner takes Official Notice that the use of a housing around an x-ray camera is known in the art, in order to protect the components from dust and debris.  

With regards to claim 17, Wolff, Becker and Langeveld disclose all the elements of claim 16 as outlined above. Wolff and Becker do not disclose an entrance window coupled to the camera hosing and positioned between the scintillator and the conveyor, a distance between the entrance window and the scintillator being less than 1 mm (0.04 inches). 
Langeveld does not directly disclose a distance between the entrance window and the scintillator being less than 1 mm (0.04 inches). However, it would have been obvious to a person with ordinary skill in the art to have the window be as small as possible in order to reduce detection of x-rays that aren’t scattered by the material being sorted. Langeveld does not disclose that the x-ray camera includes a camera housing. However, the examiner takes Official Notice that the use of a housing around an x-ray camera is known in the art, in order to protect the components from dust and debris.  

With regards to claim 18, Wolff, Becker and Langeveld disclose all the elements of claim 16 as outlined above. Wolff does not disclose wherein the x- ray tube includes a focal spot size of at least about 1.0 mm x 1.0 mm. 
However, Langeveld discloses that the focal spot dimensions depend on the size of the material being sorted and the size of the defects that are being detected (Col. 6, L49-Col. 7, L5). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose focal spot dimensions based the determining factors described by Langeveld in order to achieve a desired image quality.  

With regards to claim 19, Wolff, Becker and Langeveld disclose all the elements of claim 16 as outlined above. Wolff does not disclose a scintillator material disposed on top of the fiber-optic scintillator, wherein the scintillator material comprises cesium iodide or gadolinium oxysulfide. 
However, Langeveld discloses a scintillator material disposed on top of the fiber-optic scintillator, wherein the scintillator material comprises cesium iodide or gadolinium oxysulfide (Col. 12, L31-32). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the material disclosed by Langeveld in order to detect the desired x-rays. 

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff, further in view of Tin.

With regards to claim 20, Wolff discloses a method of sorting seeds using a seed sorting system (Abstract) the method comprising: aligning individual seeds in a plurality of spaced apart rows at a seed feeder of the seed sorting system (singling device 2); delivering the aligned seeds, from the seed feeder, to a seed transfer station of the seed sorting system (Fig 1); moving the aligned seeds received from the seed feeder through the seed sorting system using the seed transfer station of the seed sorting system;  moving seeds through the seed sorting system using a seed transfer station (P0064, L1-3); acquiring, using an x-ray camera of the seed sorting system, x-ray images of the seeds as the seeds move through the seed sorting system (P0072, L1-4); and sorting, using a sorting assembly of the seed sorting system, the seeds into one or more classes (sorting device 7).  Wolff does not disclose that the sorting is based on a seed classification model and the x-ray images of the seeds. 
However, Tin discloses using a classification model (140) and a controller (100, Fig. 2). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the classification model as disclosed by Tin with the apparatus disclosed by Wolff in order to have a more accurate sort.

With regards to claim 21, Wolff and Tin disclose all the elements of claim 20 as outlined above. Wolff does not discloses determining, using a controller of the seed sorting system operating the seed classification model, a probability value of the seeds from the acquired x-ray images, wherein the probability value identifies each of the seeds as belonging to at least one of the one or more classes.
However, Tin discloses determining, using a controller (100) of the seed sorting system operating the seed classification model (140), a probability value of the seeds from the acquired x-ray images, wherein the probability value identifies each of the seeds as belonging to at least one of the one or more classes (Col. 6, L42-47). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the classification model as disclosed by Tin with the apparatus disclosed by Wolff in order to achieve a more accurate sort.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff and Tin as applied to claim 20 above, and further in view of Langeveld.

With regards to claim 22, Wolff and Tin disclose all the elements of claim 20 as outlined above. Wolff and Tin do not disclose wherein moving the seeds through the seed sorting system includes moving the seeds on a conveyor past a scintillator of the x-ray camera at a distance of between 0.4 mm (0.01 inches) to 10 mm (0.4 inches) away from the scintillator.
However, Langeveld discloses disclose wherein the x-ray camera comprises a scintillator (Col. 12, L26-27) and discusses how to choose the appropriate distance from the object being scanned (Col. 7, L35-39. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have a scintillator be mounted at a certain distance from the belt in order to achieve a desired image clarity. 

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff, further in view of Langeveld.

With regards to claim 27, Wolff discloses seed sorting system for sorting seeds (Abstract), the system comprising: a seed transfer station (transport device 1) configured to move seeds through the system, the seed transfer station including a conveyor (comprising rollers 11; Fig 1) ; an imaging assembly comprising an x-ray camera (x-ray source 6 with detector 61), configured to acquire x-ray images of the seeds on the conveyor as the seeds move through the system, and a sorting assembly (sorting device 7) configured to sort the seeds into separate bins based on the acquired x- ray images of the seeds (P0074). Wolff does not disclose the x-ray camera including: a scintillator; an entrance window disposed between the scintillator and the conveyor; and a scintillator material disposed on the scintillator, between the scintillator and the entrance window; wherein a distance between the scintillator and the conveyor is between 0.4 mm (0.01 inches) and 10 mm (0.4 inches); and wherein a distance between the entrance window and the scintillator is less than 1 mm (0.04 inches); an x-ray source configured to emit x-ray photons to produce the x-ray images, wherein the conveyor of the seed transfer station is disposed between the x-ray source and the x-ray camera of the imaging assembly;
However, Langeveld discloses the x-ray camera including: a scintillator (Col. 12, L26-27); an x-ray source (102) configured to emit x-ray photons to produce the x-ray images, wherein the conveyor (108) of the seed transfer station is disposed between the x-ray source and the x-ray camera (detector array 104) of the imaging assembly; Langeveld does not directly disclose wherein a distance between the scintillator and the conveyor is between 0.4 mm (0.01 inches) and 10 mm (0.4 inches); and wherein a distance between the entrance window and the scintillator is less than 1 mm (0.04 inches). 
However, Langeveld discloses and how to choose the appropriate distance from the object being scanned (Col. 7, L35-39). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have a scintillator be spaced at a certain distance from the belt in order to achieve a desired image clarity. 
Langeveld does not directly disclose an entrance window disposed between the scintillator and the conveyor and a scintillator material disposed on the scintillator, between the scintillator and the entrance window. However, the examiner takes Official Notice that the use of an entrance window on an X-ray camera is known in the art in order to shield the detector and scintillator from ambient air and light.

With regards to claim 28, Wolff and Langeveld disclose all the elements of claim 27 as outlined above. Wolff does not disclose wherein the x-ray camera further includes: a camera housing; an optical sensor disposed within the camera housing; and a fiber optic mounted on the optical sensor within the camera housing, wherein the fiber optic is coupled to the scintillator and disposed between the optical sensor and the scintillator.
However, Langeveld discloses wherein the x-ray camera further includes optical sensor components (detectors 204); a fiber optic (510) mounted on the optical sensor components and extending from the optical sensor components the fiber optic being housed (Fig. 5); wherein the fiber optic is coupled to the scintillator (508, 512) and disposed between the optical sensor and the scintillator (Col.13, L33-43). It is considered to be obvious to a person with ordinary skill in the art to combine known components (MPEP 2143.I.A). Therefore, it would have been obvious to a person with ordinary skill in the art to use the x-ray camera disclosed by Langeveld in the system disclosed by Wolff in order to increase the x-ray image resolution. Langeveld does not directly disclose that the extra camera includes a housing. However, the examiner takes Official Notice that the use of a housing around an X-ray camera is known in the art, in order to protect the components from dust and debris.  

Claims 29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff and Becker or Wolff and Tin as applied to claims 1 and 20, respectively, further in view of Borrell (US20190374978).


With regards to claim 29, Wolff and Becker disclose all the elements of claim 1 as outlined above. Wolff and Becker do not disclose wherein the sorting assembly includes multiple vacuum nozzles each configured to draw a select one of the seeds from the conveyor, based on the acquired x-ray images of the seeds, and deliver the select one of the seeds into one of the bins. 
However, Borrell discloses a removal device (reject selection device 1) for a seed sorting system (Abstract) that includes multiple vacuum nozzles (4) used to remove seeds based on sensor results (Abstract). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the sorting device of Wolff with the vacuum nozzles of Borrell, in order to reduce costs by using existing systems (i.e. if a vacuum system was already in use wherever the device was being used (MPEP substitute of known components).

With regards to claim 32, Wolff and Tin disclose all the elements of claim 20 as outlined above. Wolff and Tin do not disclose wherein sorting the seeds into one or more classes includes sorting the seeds into multiple bins by drawing select ones of the seeds into a tube, via vacuum pressure, and transporting the select ones of the seeds through the tube to one of the multiple bins.
However, Borrell discloses a removal device (reject selection device 1) for a seed sorting system (Abstract) that includes multiple vacuum nozzles (4) used to remove seeds based on sensor results (Abstract). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the sorting device of Wolff with the vacuum nozzles of Borrell, in order to reduce costs by using existing systems (i.e. if a vacuum system was already in use wherever the device was being used MPEP 2143.I.A).

Claims 30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff and Becker or Wolff and Tin as applied to claims 1 and 20, respectively, further in view of Garcia (US 10207296).

With regards to claim 30, Wolff and Becker disclose all the elements of claim 1 as outlined above. Wolff further discloses the sorting assembly includes multiple air valves positioned toward an end portion of the conveyor, the air valves configured to discharge air at select ones of the seeds on the conveyor, based on the acquired x-ray images of the select ones of the seeds and to thereby direct the select ones of the seeds into one or more of the bins (P0074). Wolff and Becker do not disclose an encoder positioned adjacent the seed feeder, the encoder configured to track a position of each of the seeds as the seeds are received on the conveyor and as the conveyor moves the seeds through the system.
However, Garcia discloses an encoder (position detector 105) configured to track a position of each of the seeds as the seeds are received on the conveyor and as the conveyor moves the seeds through the system (Col. 8, L24-35). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add an encoder to track the position of the seeds as disclosed by Garcia to the system disclosed by Wolff and Becker to improve sorting accuracy. 

With regards to claim 33, Wolf and Tin disclose all the elements of claim 20 as outlined above. Wolff further discloses and wherein sorting the seeds into one or more classes includes sorting the seeds into by discharging air at select ones of the seeds, based on the, to thereby direct the select ones of the seeds, via the discharged air, to one or more of the multiple bins (P0074). Wolff and Tin do not disclose tracking a position of the seeds as the seeds are received at the seed transfer station and as the seed transfer station moves the seeds through the seed sorting system.

However, Garcia discloses tracking a position of the seeds as the seeds are received at the seed transfer station and as the seed transfer station moves the seeds through the seed sorting system (Col. 8, L24-35). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to track the position of the seeds as disclosed by Garcia in the system disclosed by Wolff and Becker to improve sorting accuracy. 




Allowable Subject Matter
Claims 23-26 and 32 would be allowable. 

Claim 26 would be allowable for reciting “loading a training set of seeds into a scantray comprising a plurality of holes, the training set of seeds being held in the holes in the scantray.” The closest prior art of Tandon (US 10512942) discloses building a classification model by updating sorting rules throughout the sorting process (Col. 3, L40-41) it does not involve a tray. Although sorting trays are known in the art (See Fig. of Gomez et al US 11116184), there is no teaching or suggestion in the prior art to use a tray of items to build a classification model. 

Claims 23-25 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
 Claim 23 would be allowable for reciting “loading a training set of seeds into a scantray comprising a plurality of holes, the training set of seeds being held in the holes in the scantray” for the same reasons as outlined above for claim 26. 

Claim 32 would be allowable for disclosing “wherein at least one of the multiple channels of the seed feeder includes a slot configured to direct excess seeds received in the slot back to the seed loading station.” Although Becker discloses a seed feeder with channels as outlined above. There is no teaching or suggestion in the prior art that would render it obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a slot and recirculate excess seeds. 

	Response to Arguments
	The applicant’s arguments with respect to the obviousness of combining Wolff and Becker are not persuasive. Wolff teaches that alignment does not matter in 3D X-ray imaging (P0068). However, alignment is known to be important in the art when doing 2D imagining. Additionally, Wolff says that seeds may still overlap a small amount (P0063), so a reduction in overlap is still possible.  The applicant’s argument that “positioning in a single layer” as disclosed by Wolff is not the same as “aligning individual seeds in a plurality of rows” is not persuasive. The applicant points to the examiner’s rejection of claim 1 as evidence of this, however, claim 1 recites the use of “multiple channels” to align the seeds whereas claim 20 does not recite this feature.  The applicant’s argument that Langveld does not disclose the specific arrangement of the x-ray system components is rendered moot. New grounds of rejection are presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                      

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653